Citation Nr: 1624512	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to hypertension and hypertension medication.

2.  Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities.

3.  Entitlement to an effective date earlier than September 18, 1998, for the grant of service connection for tinnitus.

4.  Entitlement to total disability based upon individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In August 2000, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The issues of service connection for a nerve disorder of the wrists, to include carpal tunnel syndrome (nerve disability) and service connection for headaches were previously before the Board in February 2001, July 2010, September 2011, October 2012, May 2013, and May 2014.

In May 2014, the Board denied service connection for a Headache disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in February 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion for a Remand.  The Court Order and Joint Motion specifically limited the remand to the issue of whether the Veteran has a headache disability caused or aggravated by hypertension or hypertension medication.  See 38 C.F.R. § 3.310.  The Court Order and Joint Motion did not disturb the portion of the Board's decision denying service connection for a headache disability directly caused by an event, injury, or disease in service under 38 C.F.R. § 3.303.  The Joint Motion also noted that the Board had remanded the issue of prolonged motor distal nerve disorder, and that Court lacked jurisdiction over that issue.  

The Board in July 2015 remanded both issues to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a document filed in June 2015, the Veteran raised a claim pursuant to 38 U.S.C.A. § 1151 concerning lung damage.  The § 1151 claim had been denied in a prior rating decision in February 2007.  In February 2016, the RO sent a letter to the Veteran that he had filed an untimely notice of disagreement to the denial of the § 1151 claim.  The Veteran, however, stated he was now filing "a new claim 1151 concerning my lung damage . . . caused in February 2006."  The Board interprets the Veteran intended to asserts a claim of new and material evidence to reopen the claim for lung damage under 38 U.S.C.A. § 1151.

The issue of a claim of new and material evidence to reopen the claim for lung damage under 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of an earlier effective date for tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A headache disability was not caused or aggravated by the Veteran's service-connected hypertension.

2.  Prolonged motor distal nerve disorder of the upper extremities is a clinical finding of the Veteran's service connected bilateral carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability, to include as due to hypertension or hypertension medication have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

2.  The criteria for service connection for a prolonged motor distal nerve disorder of the upper extremities have not been met    38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

Compliant VCAA notice was provided in April 2001 and March 2006 letters for direct service connection and the October 2009 statement of the case provided notice for service connection due to aggravation.  The Veteran filed his claims in 1998 and the RO denied the claims in a February 1999 rating decision.  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Thus, the VCAA notice came after the initial adjudication, and the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by the noted content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in June 2011, September 2012, March 2013, July 2013, June 2015, and December 2015.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and records from the Social Security Administration.  A VA examination has been conducted and an opinion obtained.  The Board also notes that actions requested in the prior remands have been undertaken.  VA obtained records from the Social Security Administration and VA medical opinions in reports after VA has afforded the Veteran VA examinations.  In each examination report, including addendums, the examiner sufficiently identified the extent of the disabilities, the histories, their symptoms and examination findings, and provided an opinion on the relationship of the claimed disabilities to service or service-connected disability, supported by a rationale.  After review of the reports, and taken together as a whole, the Board finds the VA examination reports in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Headaches

The Veteran is claiming service connection for a headache disability.  As noted above, the Board denied service as the direct cause of the headaches disability in a May 2015 decision and the Court remand did not disturb that portion of the decision.  The Court only vacated and remanded the denial of headaches as caused or aggravated by the Veteran's service-connected hypertension or the medication prescribed to control the hypertension.  The Board's analysis is therefore limited to whether the Veteran is entitled to service connection for a headaches disability as due to or aggravated by hypertension or hypertension medication.

In a VA examination in October 1994, the Veteran was diagnosed with hypertension.  The neurological examination was negative.  

The Veteran underwent a VA neurological examination in February 1999.  The examiner diagnosed a mild mainly muscle contraction type headaches and paresthesias associated with certain body positions or repetitive movements.  The headaches may be related to his hypertensive state but may also be unrelated and with transient paresthesias associated with certain body positions or repetitive movements.

The Veteran underwent another VA examination in November 2011 with an addendum VA opinion in October 2012.  The examiner noted that the Veteran's treatment records first mention a headache in October 2001.  In July 2002, he complained of occasional headaches in the mornings. In February 2005, he presented to the emergency room complaining of a severe headache and associated dizziness.  The examiner discussed the relationship between the Veteran's headaches and hypertension.  Hypertension is considered a primary cause for headache only in the circumstance of malignant hypertension.  The Veteran did not have the malignant hypertension and therefore hypertension was not the cause of the headaches.  A headache is a commonly described potential side effect of almost every drug on the market.  Therefore, it is possible his headaches could be a side effect of hypertension medication, but the examiner also found no evidence to suggest that this is likely.

In another addendum opinion was provided in July 2013, the examiner expanded upon his earlier conclusions.  Hypertension is not a medically recognized cause of headaches in the neurological literature outside the circumstance of malignant hypertension or hypertensive encephalopathy.  Once blood pressure is returned to non-malignant levels, the headache resolves.  The Veteran did not have chronic malignant hypertension and therefore does not have a hypertension induced headache.

In a final addendum dated in December 2015, the examiner addressed whether hypertension or hypertension medication aggravated the Veteran's headache disability.  The examiner stated that pain, including headache pain, typically raises blood pressure, but not the other way around, i.e., hypertension is not a cause of pain, including headache pain.  The incidence of hypertension is no higher in the migraine population than the population at large.  As such, the Veteran's hypertension is not a cause of or aggravating to his migraine disorder.  In addition, while headache may be a recognized potential side effect of most medications including his antihypertensives, there is no evidence to show that his medications have significantly and permanently changed his headache disorder.

The Board finds the most probative evidence regarding service connection of a headache disability due to or aggravated by his service connected hypertension are the opinions of the VA examiner in his report and addendums.  Here, the several opinions from the VA examiner did not find a link between the Veteran's current headaches and his hypertension.  The VA examiner is qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008)

In this case, the VA examiner considered whether hypertension or the medication prescribed to treat the Veteran's hypertension is either a cause or aggravating factor for headaches.  However, despite the Veteran's contention and statements of continuous symptoms, the VA examiner concluded that the Veteran's current headache disability is not related to hypertension.  The examiner relied upon medical knowledge to conclude that hypertension or hypertension medication caused or aggravated the Veteran's current headache disorder.  

The examiner reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is no competent medical opinion to the contrary discussing a link between hypertension and headaches.  The examiner took into account all of the medical evidence of record.  He also set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, the opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship of the headaches or to hypertension or medication taken for hypertension.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between headaches and the service-connected hypertension.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.)  Further, the examiner found no evidence to raise a link between headaches and hypertension medication to the level of an approximate balance that the medication caused or aggravated the Veteran's hypertension 38 U.S.C.A. § 5107 (b).  

The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for a headache disability.

The Board notes that the February 1999 VA examiner indicated that the Veteran's headaches might be related to his hypertensive state.  This opinion, however, is expressed in terms of "might or might not be."  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between headaches and the service-connected hypertension.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.)  The subsequent VA opinions all concluded that the Veteran's headaches disability is not related to hypertension and provide rationales for that conclusion.

While the Veteran believes that his current headache disability is related to his hypertension disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of headaches are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his headaches is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current headache disorder is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against an association or link between the current headache disability and service connected disability, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for a Nerve Disability of the Upper Extremities

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral carpal tunnel syndrome (CTS), which is service connected.  As discussed below, EMG/NCS studies have demonstrated prolonged motor distal nerve latencies of the upper extremities.  The question becomes whether this is a disorder separate from the CTS and if so, is it related to service.

The service treatment records do not contain any complaints, treatment, or diagnosis of CTS or prolonged motor distal nerve disorder of the upper extremities as well as the wrists.  

At the July 1994 separation examination, the Veteran did not report any neurological symptom or diagnosis.  The physical examination of the neurological system was normal. 

In a VA examination in October 1994, the neurological examination was negative.  

In August 1995, the Veteran underwent an EMG/NCS study, which revealed a borderline bilateral median nerve motor distal latency.  The diagnosis was a possible mild bilateral median entrapment at the wrist followed by "CTS" in parenthesis.

In April 2009, an EMG/NCS showed mild to moderate distal median and sensor and motor latency.  The diagnosis was electrophysiologic evidence of mild to moderate right carpal tunnel syndrome, although there were no findings on the VA examination.  There is no mention of the left upper extremity.

In October 2010, an EMG/NCS again demonstrated mild bilateral distal median latency delays.  The findings were "indicative of bilateral median mononeuropathy at the wrist (carpal tunnel syndrome) which is mild."  

In February 2011, it was noted that the Veteran experienced persistent and advanced CTS symptoms even though the EMG studies were mild.  Consequently, the Veteran had surgery on the right wrist for CTS in April 2011.  

In an October 2011 EMG, the Veteran had prolonged latencies of the median nerve across the right wrist, which represented residual findings of the CTS.  The Veteran was also diagnosed with a separate diagnosis of right ulnar entrapment neuropathy most likely at or around the elbow groove.  The Veteran was diagnosed with CTS, cubital tunnel syndrome, and Guyon's canal.  

In an October 2012 VA examination, the examiner concluded that the Veteran had electrophysiologic evidence of bilateral CTS and right ulnar neuropathy at the elbow.  He also observed that CTS is considered a repetitive stress injury and may likely be related to his long occupation as a mail handler.  The examiner, however, also stated he could not whether there was a nexus between his present hand disorders and service without speculating.

In June 2013 and July 2013, the October 2012 VA examiner again concluded the Veteran had electrophysiologic evidence of bilateral CTS and right ulnar neuropathy at the elbow and concluded as likely as not, the Veteran's CTS was related to service, but the elbow neuropathy was unlikely related to service.  

In June 2014 and November 2014, the same VA examiner provided another opinion noting that the Veteran had bilateral distal median latency in both the motor and sensory aspects.  Distal median latency in both the motor and sensory aspects has demonstrated in subsequent EMG/NCS studies.  The first EMG showed this is not likely carpal tunnel syndrome (confined to median nerve), but that neuropathy could be due to cold hands at the time of the study.  Subsequent EMGs performed years later, more often than not, showed prolonged distal median latency delays that are gradually increasing which are likely consistent with carpal tunnel syndrome.   The examiner concluded the Veteran currently has CTS which is progressively worsening.

In a February 2015 VA examination, the VA examiner was the same examiner from the October 2012 VA examination.  He diagnosed one peripheral neuropathy or peripheral neuropathy disorder involving the wrists: CTS.  As noted, the Veteran also has a nerve disorder involving the right elbow (right ulnar neuropathy).  The examiner noted prior EMG/NCS demonstrated bilateral distal median latency delays.  The Veteran had mild incomplete sensory loss in the hands due to carpal tunnel syndrome.  The VA examiner believed the bulk of the subjective hand complaints are related to CTS.

VA has received the Veteran's records for Social Security Administration disability benefits but the records discuss only the effect his bilateral CTS has on employment.

Although the medical examiner did not phrase his conclusion in these exact terms, the Board infers from the way the question was posed by the VA examiner and the definitive tone of the opinion that the examiner meant that the Veteran does not have a distal nerve disorder other than CTS.  Instead, the bilateral distal median latency delays noted in the EMG/NCS studies represent a finding of and provide the basis for his caregivers and the VA examiner to diagnose that the Veteran has CTS.  The Board's conclusion is also informed by the records of the Veteran's caregivers.  The Board notes that the reports for EMG/NCS studies all note the result is bilateral distal median latency delays.  The medical caregivers have then made a diagnosis of CTS.  Thus, the bilateral distal median latency delays represent a finding of CTS.  No other underlying pathology relating to bilateral distal median latency delays has been diagnosed or identified

A symptom or finding without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  To service connect the finding of prolonged motor distal nerve delays when the Veteran's bilateral CTS is already service connected would constitute pyramiding which is prohibited.  38 C.F.R. § 4.14.  Therefore, the Veteran's claim for prolonged motor distal nerve disorder of the upper extremities is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  As such, the Veteran's claim must be denied.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral distal median latency delays.   As the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for headaches, to include as secondary to a hypertension and hypertension medication, is denied.

Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities is denied.



REMAND


The Board notes that the Veteran has filed a notice of disagreement (NOD) in June 2015 at the RO concerning an earlier effective date for service connection for tinnitus and entitlement to total disability based upon individual unemployability (TDIU) as shown in the electronic claims file (VBMS).  Although the appeals were acknowledged by the RO in a letter dated in February 2016, the RO has not issued a statement of the case addressing the claims and the Board is required to remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a Statement of the Case with respect to the Veteran's disagreement to the effective date for service connection for tinnitus as awarded in the September 2014 rating decision and entitlement to TDIU as denied in the April 2015 rating decision.  The Veteran should clearly be advised of the need to file a Substantive Appeal following the issuance of the Statement of the Case if the Veteran wishes to complete an appeal from that decision.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


